       Case 2:19-cv-01339-RDP-JHE Document 11 Filed 06/16/20 Page 1 of 1                                 FILED
                                                                                                2020 Jun-16 AM 09:52
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION
 QUINCETTA Y. CARGILL,                            )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    Case No.: 2:19-cv-01339-RDP-JEO
                                                  )
 STATE OF ALABAMA, et al.                         )
                                                  )
        Respondents.                              )

                                  MEMORANDUM OPINION
       On May 4, 2020, the Magistrate Judge entered a Report and Recommendation

recommending the petition for habeas corpus, (Doc. # 1), be dismissed with prejudice. (Doc. #

10). No objections have been filed. After careful consideration of the record in this case and the

Magistrate Judge’s Report and Recommendation, the court hereby ADOPTS the Report of the

Magistrate Judge and ACCEPTS his Recommendation. In accordance with the Recommendation,

the court finds that the petition for writ of habeas corpus is due to be dismissed with prejudice.

       A separate Final Judgment will be entered.

       DONE and ORDERED this June 16, 2020.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
